CONCURRING OPINION.
STURGIS, J.:
I concur in the result on the ground that this is a suit for rescission, or rather on an already rescinded contract and for recovery of the purchase price of the land. [Vail v. Reynolds (N. Y.), 23 N. E. 303.] The trial court correctly held that no ’deed of reconveyance of the land to plaintiff was necessary because the plaintiff had reacquired the title by the foreclosure proceedings; that there was no laches on defendants ’ part sufficient to defeat their right to a rescission, one reason being that plaintiff had failed to furnish an abstract of title, as agreed, and defendants had no means of ascertaining the truth or falsity *91of the representations. As plaintiff already Nad his land back, the defendants were entitled to a return of the purchase money on proof of material false representations, and this is all the defendants were awarded. The court would have awarded a return of the stock of goods, but the plaintiff, having disposed of the same, was properly adjudged to pay the valué thereof in lieu of such return.